Exhibit 10.8
ASSUMPTION AND JOINDER AGREEMENT
This ASSUMPTION AND JOINDER AGREEMENT, dated as of September 16, 2015 (this
"Joinder Agreement"), is made by KBSIII VILLAGE CENTER STATION, LLC, a Delaware
limited liability company (the "Additional Borrower"), each of the other
Borrowers party to the Loan Agreement referred to below, and U.S. Bank National
Association, a national banking association, as administrative agent for the
Lenders party to the Loan Agreement referred to below ("Agent") and the Lenders
described below.
RECITALS
A.    Reference is made to that certain Amended and Restated Loan Agreement
dated as of March 10, 2014 (as amended, restated, extended, supplemented, or
otherwise modified in writing from time to time, the "Loan Agreement"), among
KBSIII DOMAIN GATEWAY, LLC, KBSIII 1550 WEST MCEWEN DRIVE, LLC, KBSIII 155 NORTH
400 WEST, LLC, and KBSIII TOWER AT LAKE CAROLYN, LLC, each a Delaware limited
liability company (collectively, "Initial Borrowers"), and each other New
Borrower that has become a Borrower under the Loan Agreement, each lender from
time to time a party hereto (individually, a "Lender" and collectively, the
"Lenders"), and Agent, as modified by (i) that certain First Modification
Agreement (Long Form) dated as of June 19, 2015 (the "First Modification
Agreement") among Initial Borrowers, KBSIII PARK PLACE VILLAGE, LLC, a Delaware
limited liability company (collectively with Initial Borrowers, "Existing
Borrowers"), Agent and Lenders, and (ii) that certain Second Modification and
Additional Advance Agreement (Long Form) dated as of even date herewith (the
"Second Modification Agreement") by and among Existing Borrowers and Additional
Borrower (collectively, "Borrowers"). Any capitalized term used and not defined
in this Joinder Agreement shall have the meaning given to such term in the Loan
Agreement. This Joinder Agreement is a "Joinder Agreement" described in the Loan
Agreement.
B.    The Additional Borrower is a New Borrower which is owned, directly or
indirectly, by Guarantor.
C.    Pursuant to Section 7.21 of the Loan Agreement, Existing Borrowers and the
Additional Borrower have requested that certain real property owned by the
Additional Borrower (the "Additional Property") more particularly described on
Exhibit A attached hereto be included in the Borrowing Base Value and Borrowing
Base Amount as an Additional Property. The Additional Property Improvements
include an office property located in Greenwood Village, Colorado on 3.2 acres
of land totaling approximately 234,915 rentable square feet. The Cost Basis of
the Additional Property is $77,000,000.00. The U.S. EIN of Additional Borrower
is 47-3906901.
D.    As of the date hereof and prior to giving effect to the Second
Modification Agreement, (i) the Committed Amount of the Loan is $200,000,000,
and (ii) the Loan is evidenced by those certain Promissory Notes in the original
aggregate principal amount of $200,000,000.00, each made by Existing Borrowers
in favor of a Lender (collectively, the "Existing Notes").

-1-

--------------------------------------------------------------------------------


E.    Substantially concurrently with the execution of this Joinder Agreement,
Borrowers, Agent and the Lenders are entering into the Second Modification
Agreement pursuant to which Borrowers, Agent and the Lenders have agreed to
modify the Loan Agreement and the other Loan Documents to, among other things,
increase the Committed Amount of the Loan in the amount of $55,000,000.00 (the
"Additional Advance") to $255,000,000, subject to the terms and conditions set
forth in the Second Modification Agreement. In connection therewith, Borrowers
are executing that certain Promissory Note dated as of even date herewith in the
amount of $55,000,000.00 to the order of JPMorgan Chase Bank, N.A. (the
"Additional Note", and collectively with the Existing Notes, the "Notes"). The
Additional Note shall constitute a "Note" as defined in the Loan Agreement.
F.    As one of the conditions to the admission of the Additional Property as an
Additional Property, the parties hereto are executing this Joinder Agreement.
NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Joinder Agreement, the receipt of which and
sufficiency of which are hereby acknowledged, the Additional Borrower, Existing
Borrowers, Agent and Lenders agree as follows:
1.Joinder as Borrower; Additional Property as a Property. The Additional
Borrower assumes and agrees to be bound by all of the terms, obligations,
covenants, representations, warranties and conditions of the Loan Agreement, the
Notes, the Fee Letter, the Environmental Indemnity, jointly and severally with
the other Persons comprising the Borrowers, and assumes and agrees to be bound
thereby, and shall be deemed to be a party thereto, as a Borrower and Indemnitor
(as defined in the Environmental Indemnity), as if the Additional Borrower had
originally executed the Loan Agreement, the Notes, the Fee Letter and the
Environmental Indemnity. The Additional Borrower hereby agrees (i) that the
Additional Property shall constitute a Property for all purposes under the Loan
Agreement, Environmental Indemnity and the other Loan Documents and (ii) to
execute and deliver such additional documents as Agent may reasonably require,
including a Deed of Trust.
2.    Consent And Acceptance. Existing Borrowers, Agent, Lenders and Guarantor
(by its signature to the consent attached hereto) hereby consent to the
assumption of the Loan Agreement, the Notes, the Fee Letter, and the
Environmental Indemnity and the Obligations by the Additional Borrower and agree
and acknowledge that after the date of this Joinder Agreement, (i) the
Additional Borrower shall be a "Borrower" and (ii) the Additional Property shall
be one of the "Properties" for all purposes of the Loan Agreement, the Notes,
the Fee Letter and the Environmental Indemnity and each of the other Loan
Documents, including for purposes of the indemnity provided to Agent and Lenders
by each of the Borrowers (including Additional Borrower upon execution of this
Joinder Agreement) under the Environmental Indemnity. Each of the undersigned
hereby acknowledges that Agent has approved an initial Borrowing Base Amount
allocable to the Additional Property of $49,822,000.00 (notwithstanding any
requirement of the Loan Documents to the contrary (including, without
limitation, under the definition of Borrowing Base Amount set forth in the Loan
Agreement)).

-2-

--------------------------------------------------------------------------------


3.    Ownership of Additional Borrower. The Additional Borrower and each other
Borrower represent and warrant to Lenders and Agent that the Additional Borrower
is wholly-owned, directly or indirectly, by Properties REIT.
4.    Legal Status; Organizational Documents. The Additional Borrower represents
and warrants to Agent and each Lender that (i) true, correct and accurate copies
of all of the organizational documents of the Additional Borrower have been
delivered to Agent, (ii) Additional Borrower is a limited liability company duly
formed, validly existing and in good standing under the laws of the State of
Delaware and is duly registered and qualified to transact business in, and is in
good standing under the laws of, the state in which the Additional Property it
owns is located, and has all power, authority, consents, authorizations, and, to
Additional Borrower's knowledge, permits and licenses necessary to carry on its
business, to construct, equip, own and operate such Additional Property and to
execute, deliver and perform this Joinder Agreement and the other Loan
Documents, (iii) all consents of the members of Additional Borrower necessary to
authorize the execution, delivery and performance of this Joinder Agreement and
of the other Loan Documents which have been or are to be executed by and on
behalf of Additional Borrower have been duly obtained and are in full force and
effect; this Joinder Agreement and such other Loan Documents have been duly
authorized, executed and delivered by and on behalf of Additional Borrower so as
to constitute this Joinder Agreement and such other Loan Documents the valid and
binding obligations of Additional Borrower, enforceable in accordance with their
terms, and (iv) Additional Borrower has complied with all applicable assumed
and/or fictitious name requirements of the state in which it is organized and of
the state in which the Additional Property it owns is located, if different.
5.    No Default; Compliance with Loan Agreement. The Additional Borrower and
each other Borrower covenant, represent and warrant to Agent and each Lender
that:
(a)    Additional Borrower owns fee title to the Additional Property, does not
own any other property other than the Additional Property, and has satisfied the
other requirements set forth in Section 7.21(b) of the Loan Agreement.
(b)    To the best of Additional Borrower's knowledge, the Additional Property
is free from all Hazardous Substances (as defined in the Environmental
Indemnity) except as disclosed in that certain Phase I Environmental Site
Assessment prepared by Ramboll Environ US Corporation dated as of April, 2015
(Project No. 04-5242IE), in the form disclosed to Agent as of the date of the
recordation of a Deed of Trust against the Additional Property.
(c)    To the best of Additional Borrower's knowledge, the Additional Property
and all related personal property is free and clear of all liens, charges and
encumbrances other than Permitted Encumbrances or except as otherwise agreed by
Agent in writing.
(d)    Except as otherwise disclosed to Agent in writing, each of the
representations and warranties made by Borrowers pursuant to the Loan Agreement,
including, without limitation, those set forth in Article IV therein, are true
and correct in all material respects with regard to the Additional Borrower.

-3-

--------------------------------------------------------------------------------


(e)    No Event of Default, or event which, with notice or lapse of time or
both, could become an Event of Default, has occurred and is continuing under any
Loan Document.
(f)    Additional Borrower has been afforded the opportunity to read this
Joinder Agreement, the Loan Agreement, the Notes, the Fee Letter, and the
Environmental Indemnity carefully and to review such documents with an attorney
of Additional Borrower's choice before signing this Joinder Agreement.
Additional Borrower acknowledges having read and understood the meaning and
effect of this Joinder Agreement, the Loan Agreement, the Notes, the Fee Letter,
and the Environmental Indemnity before signing this Joinder Agreement and
understands it shall thereafter be bound by the Loan Documents and liable for
all Obligations owing by Borrowers under the Loan Documents.
6.    Counterparts; Joint Borrower Provisions. This Joinder Agreement may be
executed in multiple counterparts, each of which shall constitute an original
but all of which when taken together shall constitute one and the same
instrument. Section 7.19 of the Loan Agreement (the joint borrower provisions)
is by this reference hereby incorporated herein in its entirety.
7.    Governing Law. The validity, enforcement, and interpretation of this
Joinder Agreement, shall for all purposes be governed by and construed in
accordance with the laws of the State of California and applicable United States
federal law, and is intended to be performed in accordance with, and only to the
extent permitted by, such laws. To the maximum extent permitted by applicable
law, Additional Borrower hereby waives any right to a trial by jury in any
action relating to the Loan and/or the Loan Documents.
8.    Limited Recourse Provision. Section 7.25 of the Loan Agreement (the
limited recourse provisions) is by this reference hereby incorporated herein in
its entirety.
[SIGNATURE PAGES FOLLOW]

-4-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Joinder Agreement is executed as of the date first
above written.
ADDITIONAL BORROWERS:
KBSIII VILLAGE CENTER STATION, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION XXIII, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer




S-1

--------------------------------------------------------------------------------


EXISTING BORROWERS:
KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION I, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION IV, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation, its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-2

--------------------------------------------------------------------------------


KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION V, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



KBSIII TOWER AT LAKE CAROLYN, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION VI, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC., a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


S-3

--------------------------------------------------------------------------------


KBSIII PARK PLACE VILLAGE, LLC,
a Delaware limited liability company
By: KBSIII REIT ACQUISITION XXII, LLC,
a Delaware limited liability company,
its sole member
By: KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company,
its sole member
By: KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member
By: KBS REAL ESTATE INVESTMENT TRUST III,
INC.,
a Maryland corporation,
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer



[SIGNATURES CONTINUE ON FOLLOWING PAGE]

S-4

--------------------------------------------------------------------------------


AGENT:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association,
as Administrative Agent


By:
/s/ Adrian B. Montero
Name:
Adrian B. Montero
Title:
Senior Vice President





LENDERS:


U.S. BANK NATIONAL ASSOCIATION,
a national banking association
By:
/s/ Adrian B. Montero
Name:
Adrian B. Montero
Title:
Senior Vice President



MUFG UNION BANK, N.A.,
a national banking association
By:
/s/ Nancy Dal Bello
Name:
Nancy Dal Bello
Title:
Director



FIFTH THIRD BANK
By:
/s/ Matthew Rodgers
Name:
Matthew Rodgers
Title:
VP



REGIONS BANK


By:
/s/ Michael R. Mellott
Name:
Michael R. Mellot
Title:
Director




S-5

--------------------------------------------------------------------------------




JP MORGAN CHASE BANK, N.A.
By:
/s/ Mark A. Muller
Name:
Mark A. Muller
Title:
Authorized Officer


S-6

--------------------------------------------------------------------------------


CONSENT OF GUARANTOR:
    
KBS REIT PROPERTIES III, LLC, a Delaware limited liability company
("Guarantor"), hereby (i) consents to the terms, conditions and provisions of
the foregoing Joinder Agreement and the transactions contemplated by such
Joinder Agreement, including, without limitation, the admission of the
Additional Borrower as a Borrower under the Loan Agreement and the other Loan
Documents, and the assumption of the Obligations by the Additional Borrower, and
(ii) reaffirms the full force and effectiveness of that certain Amended and
Restated Repayment Guaranty, dated as of March 10, 2014, executed by Guarantor
in favor of Agent, as amended by (a) the First Modification Agreement dated as
of June 19, 2015 among Agent, the Lenders and the Existing Borrowers, and
(b) the Second Modification Agreement dated as of September 16, 2015 among
Agent, the Lenders and the Borrowers.
KBS REIT PROPERTIES III, LLC,
a Delaware limited liability company


By:    KBS LIMITED PARTNERSHIP III,
a Delaware limited partnership,
its sole member


By:    KBS REAL ESTATE INVESTMENT TRUST III, INC.,
a Maryland corporation
its general partner
By:
/s/ Charles J. Schreiber, Jr.,
 
Charles J. Schreiber, Jr.,
 
Chief Executive Officer


--------------------------------------------------------------------------------


EXHIBIT A
TO JOINDER AGREEMENT




That certain real property located in the County of Arapahoe, State of Colorado
and more particularly described as follows:
PARCEL ONE:
LOT 2, CERTIFIED SURVEY MAP OF GREENWOOD PLAZA SOUTH FILING NO. 11, RECORDED
JUNE 23, 2008 AT RECEPTION NO. B8071501 OF THE ARAPAHOE COUNTY, COLORADO REAL
ESTATE RECORDS, COUNTY OF ARAPAHOE, STATE OF COLORADO.
PARCEL TWO:
BENEFICIAL EASEMENTS AS DESCRIBED IN EASEMENT AGREEMENT (PLAZA ENCROACHMENT) BY
AND BETWEEN PROPERTY COLORADO OBJLW ONE CORPORATION, AN OREGON CORPORATION AND
SHEA COLORADO, LLC, A COLORADO LIMITED LIABILITY COMPANY, RECORDED APRIL 14,
2008 AT RECEPTION NO. B8042826 OF THE ARAPAHOE COUNTY, COLORADO REAL ESTATE
RECORDS.
PARCEL THREE:
NON-EXCLUSIVE EASEMENT FOR COMMON ACCESS AND UTILITIES, AS MORE PARTICULARLY
DESCRIBED IN THE RECIPROCAL ACCESS EASEMENT (VCS PHASES I AND II) RECORDED
SEPTEMBER 11, 2012 AT RECEPTION NO. D2101493, COUNTY OF ARAPAHOE, STATE OF
COLORADO.

A-1